DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 2, 4, 5, 7, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosson et al. (US1235648A).
 2.	Regarding claims 1, 2, 4, 5, 7, 9, 10, and 12, Bosson teaches a manufacturing method of an electricity storage cell (see Fig. below), which manufactures an electricity storage cell in which a battery element is accommodated inside a cell can and an upper opening portion of the cell can is sealed by an opening sealing body, wherein an expansion force absorber which is sheet-like and capable of absorbing expansion force of the battery element by receiving expansion of the battery element and compressing is laminated with the battery element; the expansion force absorber has a height corresponding to the height of the battery element, and has a lower rigidity on the opening sealing body side than in a central portion of the height direction of the cell can, or has a smaller thickness on the opening sealing body side than in the central portion of the height direction of the cell can; the expansion force absorber is inserted along 

    PNG
    media_image1.png
    675
    891
    media_image1.png
    Greyscale

3.	Since Bosson teaches a battery (page 1, col. 1 ln 29-34), it is inherent that Bosson’s battery includes an electrolytic solution because batteries conventionally include an electrolyte solution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bosson et al. (US1235648A) as applied to claim 1 in view of Benjamin et al. (US20140141308).
5.	Regarding claim 3, the complete discussion of Bosson as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 3.
6.	Benjamin teaches battery cell includes a first battery cell, a second battery cell, and a foam layer interposed between the first battery cell and the second battery cell (abstract) for the benefit of allowing for cell expansion during cycling, and maintaining intimate contact between the cells [0006].
7.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bosson with Benjamin’s teachings of battery cell includes a first battery cell, a second battery cell, and a foam layer interposed between the first battery cell and the second battery cell for the benefit of allowing for cell expansion during cycling, and maintaining intimate contact between the cells.




8.	Claims 4-5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bosson et al. (US1235648A) in view of Wayne et al. (US20130216887).
9.	Regarding claims 4-5, 7-10 and 12, Bosson teaches an electricity storage cell (see Fig. below), in which a battery element is accommodated inside a cell can and an upper opening portion of the cell can is sealed by an opening sealing body, wherein inside the cell can, there is an expansion force absorber which is sheet-like and capable of absorbing expansion force of the battery element by receiving expansion of the battery element and compressing; the battery element is disposed between the expansion force absorber and an inner wall surface of the cell can; and the expansion force absorber is sealed into an impermeable film (see Fig. below).

    PNG
    media_image1.png
    675
    891
    media_image1.png
    Greyscale


11.	Wayne teaches battery cells 32 comprising a liquid electrolyte [0028-0029] having a plastic (elastic) material [0025] 10 (sealed into an impermeable film 18 using a gas evolving layer 12 which is a liquid [0015-0016]) inserted between (Figs. 2, 3) [0025] for the benefit of protecting against shock and vibrations [0028] (Figs. 4, 5).
12.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bosson with Wayne’s teachings of battery cells 32 comprising a liquid electrolyte [0028-0029] having a plastic (elastic) material [0025] 10 (sealed into an impermeable film 18 using a gas evolving layer 12 which is a liquid [0015-0016]) inserted between (Figs. 2, 3) [0025] for the benefit of protecting against shock and vibrations.

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bosson et al. (US1235648A) in view of Wayne et al. (US20130216887) as applied to claims 4 and 5 in view of Benjamin et al. (US20140141308).
14.	Regarding claim 6, the complete discussion of Bosson as applied to claims 4 and 5 is incorporated herein. However, they are silent about the limitations of claim 6.
15.	Benjamin teaches battery cell includes a first battery cell, a second battery cell, and a foam layer interposed between the first battery cell and the second battery cell (abstract) for the benefit of allowing for cell expansion during cycling, and maintaining intimate contact between the cells [0006].
16.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bosson with Wayne with .

17.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bosson et al. (US1235648A) in view of Wayne et al. (US20130216887) as applied to claims 4 and 10 in view of Kim et al. (US20110262799).
18.	Regarding claim 11, the complete discussion of Bosson as applied to claims 4 and 10 is incorporated herein. However, they are silent about the limitations of claim 11.
19.	Kim teaches a series connection of the batteries [0065] which have an elastic frame 160 for the benefit of providing support [0048] and suppressing vibration of the batteries [0050].
20.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bosson with Wayne with Kim’s teachings of a series connection of the batteries [0065] which have an elastic frame 160 for the benefit of providing support [0048] and suppressing vibration of the batteries.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLATUNJI A GODO/Primary Examiner, Art Unit 1722